DOCUMENTS UNDER SEAL
                       Case 5:20-cr-00432-EJD Clear
                                               Document
                                                    Form 39 Filed 11/05/20 Page 1 17
                                                               TOTAL TIME (m ins):
                                                                                   of 1
M AGISTRATE JUDGE                          DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                             P. Cromwell                               Zoom 12:07-12:24
MAGISTRATE JUDGE                           DATE                                     NEW CASE         CASE NUMBER
Virginia K. DeMarchi                      November 5, 2020                                         5-20-mj-71395
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.       RET.
Ole Hougen                                         Y        P       Severa Keith                         APPT.
U.S. ATTORNEY                              INTERPRETER                             FIN. AFFT           COUNSEL APPT'D
Marissa Harris                                                                     SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Jessica Portillo                       APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
                                                                                                           TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING            IA REV PROB. or         OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.            ATTY APPT
                                                                                                           HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND           $                                                  SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                 DETAINED        RELEASED      DETENTION HEARING             REMANDED
      FOR              SERVICES                                               AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                      NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                    STATUS RE:
November 19, 2020                 HEARING                  HEARING                 CONSENT               TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY             CHANGE OF             STATUS
                                  AFFIDAVIT                HEARING                 PLEA
10:30am                                                    _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT             MOTIONS               JUDGMENT &
                                  HEARING                                                                SENTENCING
Virgina K. DeMarchi
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /              PRETRIAL              PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                 CONFERENCE            HEARING
                                  3161                     HEARING
                                                 ADDITIONAL PROCEEDINGS
All appearances by Zoom. Defendant consents to proceed by Zoom.


                                                                                        DOCUMENT NUMBER:
